Title: From Thomas Jefferson to John Beckley, 16 April 1798
From: Jefferson, Thomas
To: Beckley, John


          
            Dear Sir
            April 16. 98.
          
          It is with sincere concern that I learn your situation and find myself so unable to relieve it. I have not at this moment more than 50. dollars in the world at my command, and these are my only resource for a considerable time to come. I have been in the habit of keeping myself in a situation just to meet ordinary occurrences, & have been thrown behind by the necessities of two persons whom I could not avoid helping. having had very little to do with banks, I do not know whether my name would be taken at any of them for any thing. but if it would, and you can make it answer your purpose, I will endorse any paper which may enable you to relieve yourself. I am deeply afflicted at having nothing better to offer being sincerely Dear Sir
          Your friend & servt
          
            Th: Jefferson
          
        